Citation Nr: 1011558	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  06-32 732	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus, type II.  
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1974.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from an October 2005 rating 
decision of the VA Regional Office in Houston, Texas that 
denied service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type II, 
and service connection for tinnitus.  

The Veteran was afforded a videoconference hearing in January 
2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

Following review of the record, the issue of entitlement to 
service connection for hypertension as secondary to diabetes 
mellitus, type II, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Excessive noise exposure is consistent with the Veteran's 
combat service.

2.  The Veteran does not have tinnitus attributable to 
inservice noise exposure.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 2002 & Supp. 
2009): 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the four notice elements, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

In this case, the Veteran was sent a letter in February 2005 
prior to the initial unfavorable decision on the claim 
currently under consideration.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  A communication that satisfies the 
criteria under Dingess was sent to the appellant in March 
2006.  However, the appeal is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claim for tinnitus and any notice deficiency in this regard 
is immaterial.

The Board finds that all necessary development has been 
accomplished as to the aspect of the appeal for service 
connection for tinnitus, and that appellate review may 
proceed without prejudice to the appellant in this regard. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive 
private and VA clinical records have been received.  A 
thorough and adequate VA audiology examination, including a 
reasoned medical opinion, was conducted in June 2005.  The 
Veteran's statements in support of the claim have been 
carefully considered.  The Veteran was afforded a personal 
hearing in January 2010.  Significantly, the appellant does 
not identify and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim of entitlement to service 
connection for tinnitus. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A.  § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

If a combat veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence. See also 38 C.F.R. § 3.304(d) 
(2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This 
reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service.  Those two considerations require 
medical evidence. See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Factual Background

The Veteran served in Vietnam from March to October 1968 with 
a military occupational specialty of personnel specialist.  
He participated in Vietnam campaigns that included the TET 
Offensive and Vietnam Counteroffensives Phases IV and V.  

The Veteran's service treatment records do not reflect any 
complaints referable to tinnitus.  Examinations in October 
1968, September 1974 and February 1975 disclose that the ears 
were normal.  In September 1970 and in February 1975, he 
denied a history of ear trouble and hearing loss.  

The Veteran filed claims of entitlement to service connection 
for conditions that included tinnitus in January 2005.  
Received in support of the claim were private and VA 
outpatient clinic record dated between 2003 and 2005 which 
did not refer to tinnitus, to include when the ears were 
specifically evaluated.  

A VA audiology examination was conducted in May 2005.  The 
examiner noted that the claims folder was reviewed.  The 
appellant reported onset of a buzzing and hissing noise in 
his ears six to seven years before.  He related that the 
typical duration of his symptoms was less than a minute and 
that he was required to concentrate to be able hear.  
Military noise exposure was reported to be helicopters with 
ear protection, and rifles, machine guns, mortars, combat 
explosions, and the flight line without benefit of ear 
protection.  Occupational noise exposure with hearing 
protection was listed as factory/plant noise and truck 
driving.  Recreational noise exposure without hearing 
protection was reported to be carpentry tools, power tools, 
chainsaw, lawn mower, weed eater, leaf blower and farm 
equipment.  Following examination, the examiner stated that 
"In my opinion, the Veteran's complaint of tinnitus is not 
related to his history of military noise exposure.  The 
Veteran does not associate tinnitus onset with any specific 
incident of military noise exposure.  He reports tinnitus 
onset to have occurred 6-7 years ago and his complaint of 
tinnitus is no more significant than the tinnitus complaints 
of the normal hearing population.

Received in December 2005 was a document dated in August 1968 
from the Department of the Army awarding the Veteran the 
Bronze Star.  It was noted that the he had distinguished 
himself by heroic action in May 1968 during an enemy attack 
on the battalion when with complete disregard for his own 
safety, he moved through intense hostile fire as he provided 
fire support for the battalion's command.  It was reported 
that when his track moved to fill a weak position in the 
perimeter, the Veteran continuously exposed himself to the 
intense fire as he aided in repulsing repeated enemy attempts 
to break the perimeter.  It was reported that the appellant's 
valorous actions contributed immeasurably to the defeat of 
the enemy force.  

Subsequently received were VA outpatient records dating from 
2005 through March 2009 that reflect no complaints, findings 
or diagnosis of tinnitus.

The veteran presented testimony on personal hearing in 
January 2010 to the effect that he engaged in active combat 
during service and came under heavy attack in at least eight 
to 10 situations.  He said that after his return from 
Vietnam, he reenlisted and worked as a bus driver for "671 
Jimmy Diesels" that had no mufflers for six years.  He 
related that he had ringing in the ears following combat 
engagements and following his duties as a bus driver.  He 
said the ringing in the ears diminished after he got out of 
service but that he still had it off and on.

Legal Analysis

The Veteran has appealed the denial of service connection for 
tinnitus.  He maintains that he served in a combat zone and 
was exposed to excessive noise during those engagements, as 
well as from driving a diesel truck for six years after his 
return from Vietnam.  He contends that he now has tinnitus as 
a result thereof for which service connection should be 
granted.  He asserts that he had tinnitus during service and 
on and off since then.  

Meritorious combat service in Vietnam is documented in the 
record.  As such, the Board finds that the statements and 
testimony from the Veteran concerning in-service noise 
exposure and ringing are credible when viewed in conjunction 
with the available evidence and consistent with the 
circumstances of his service. See 38 U.S.C.A. § 1154.  
However, this does not by itself enable a grant of service 
connection.  Rather, the evidence must demonstrate that 
current tinnitus disability is related to such service.  
After reviewing the evidence pertaining to the claim in its 
entirety, the Board concludes that service connection for 
tinnitus is not warranted.

The service treatment records reflect that after returning 
from Vietnam, the Veteran spent six more years in service and 
no complaint or treatment referable to ringing in the ears is 
documented.  He was afforded a number of physical 
examinations over the course of his service, including the 
separation examination in September 1974, and one for Army 
Reserves enlistment purposes in February 1975 and denied any 
ear trouble on the Reports of Medical History.  Moreover, 
post-service private and VA treatment data reflect absolutely 
no complaints or references to tinnitus except on VA 
audiology examination in June 2005 following the filing of 
his claim.  At that time, the Veteran reported an 
intermittent buzzing and hissing sound in his ears of six to 
seven years' duration.  On personal hearing in January 2010, 
he amended the previous account and stated that he had had 
ringing in the ears since active duty.  The Board points out, 
however, that this starkly contrasts with the statement he 
made on VA audiology evaluation in 2005.

The Board has carefully considered the appellant's lay 
statements and history.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to 
report that he notices tinnitus as such comes to him through 
one of his senses. See Layno v. Brown, 6 Vet. App 465, 470 
(1994).  A layman is also competent to report when tinnitus 
started and the duration of the tinnitus.  However, 
competence and credibility are different matters.

Here, the Board is presented with a conflict in the lay 
evidence.  On VA examination in 2005, the appellant placed 
the onset of tinnitus as six to seven years before.  On 
personal hearing in 2010, he said that he had had such 
symptoms since service.  However, the Board finds his earlier 
account to be more probative.  The 2005 admission is more 
consistent with the service records and the absence of such 
evidence in the post service clinical data.  The 2005 report 
is also consistent with his specific denial of ear trouble in 
September 1970 and February 1975.  The September 1970 and 
February 1975 reports are found to be contemporaneous with 
events, consistent with each other and the 2005 report and 
statements against interest.  In view of such, the Board 
finds the Veteran's more recent testimony advanced in support 
of the claim to be less probative (less credible) than the 
2005 statement against interest.  It is found that the 
Veteran's inconsistent statements as to the onset of the 
claimed tinnitus do not provide a credible basis for a lay 
nexus to service in this instance.  In this regard, the Board 
concludes that the Veteran has not been a reliable historian 
and that his later testimony in this regard is self serving, 
inconsistent with prior statements and not credible.  
Therefore, when considering the entirety of the evidence of 
record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of the claimed 
tinnitus. See 38 C.F.R. § 3.303.  

Additionally, on VA audiology examination in 2005, the 
examiner clearly explained why it was not felt that the 
Veteran's report of tinnitus was related to service.  It was 
noted that he did not associate the onset of tinnitus to any 
specific incident of military noise exposure, and had stated 
that tinnitus had only commenced six to seven years before.  

Under the circumstances, the Board finds that the 
preponderance of the evidence does is against a grant of 
service connection for tinnitus. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the benefit sought on appeal is denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran is also seeks service connection for hypertension 
as secondary to diabetes mellitus, type II.  During personal 
hearing in January 2010, the appellant's representative 
pointed out that there is a conflict in the medical opinions 
in VA examinations conducted for compensation purposes in 
2005 and 2006, and that the appellant should be given the 
benefit of the favorable opinion.  The Board observes that 
when examined in June 2005, the VA nurse practitioner 
provided a summary statement that hypertension was not due to 
or aggravated by service.  When the Veteran was subsequently 
examined by a contract physician for VA, in April 2006, he 
stated that "The high blood pressure is a complication of 
diabetes because the onset of the condition is deemed to be a 
complication of the diabetes in related to the diabetes 
onset."  This statement is unclear.  

After review of the record, the Board finds that there is 
significant ambiguity in evidence such that further 
development of the issue is warranted.  Accordingly, the 
claim is remanded for the following actions:

1.  The Veteran should be scheduled 
for VA examination by a medical 
doctor to ascertain whether it is 
at least as likely as not 
(probability of 50 percent or 
better) hypertension is secondary 
to or has been aggravated by 
service-connected diabetes 
mellitus, type II.  The claims 
folder should be made available to 
the examiner.  All appropriate 
tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  If 
the VA examiner determines that 
hypertension is aggravated by 
diabetes, the examiner should 
attempt to establish a baseline of 
diabetes symptomatology.  The 
examiner should provide thorough 
rationale for the opinion provided 
in the clinical report.

2.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
appellant should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the claim folder is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


